Exhibit 10.11

 

 [powerup_001.jpg]

 

June 30, 2017

  

Via Email: jeffbeverly@growsolutionsinc.com

 

GROW SOLUTIONS HOLDINGS, INC.

ONE LOVE GARDEN SUPPLY LLC

1111 Broadway - Suite 406

Denver, CO 80203

Attention: Jeffrey Beverly

 

Account Number(s): PLG-2137; CPG-1040

 

Mr. Beverly:

 

This letter serves as confirmation with respect to your discussion of today with
Seth Kramer, President of Power Up Lending Group Ltd. (“PowerUp”), in connection
with an agreement to stay any collection and litigation with respect to the
following defaulted accounts with PowerUp:

 

1)CPG-1040: Convertible Note in the amount of $125,000.00 dated January 19, 2017
of GROW SOLUTIONS HOLDINGS, INC. (“GRSO”) in favor of PowerUp (“Note”); and   
2)PLG-2137: Receivables Purchase Agreement of ONE LOVE GARDEN SUPPLY LLC
(“Subsidiary”) dated March 3, 2017 whereby PowerUp purchased $139,000.00 of
receivables of Subsidiary for $100,000.00 (“Advance” and together with the Note,
collectively, the “Accounts”).

 

As a result of the defaults, the balance of the Note is $198,222.60 (the sum of:
(i) 125,000.00 * 1.5 (default amount) = 187,500.00; and (ii) 2,246.57 (accrued
interest) + 8,476.027 (default interest)); and the balance of the Advance is

$48,539.24. The aggregate balance of the Accounts is $246,761.84

 

As discussed, PowerUp has agreed to cease any collection efforts and litigation
with respect to the Accounts, provided that the daily ACH payment to PowerUp
pursuant to the Advance is increased from $1,103.18 to $1,592.01 per business
day until such time as the Advance and the Note have been paid in full (or with
respect to the Note, converted into shares of common stock of GRSO pursuant to
the terms of the Note in the sole discretion of PowerUp). The increased portion
of the modified payment (1,592.01 - 1,103.18 = 488.83) will be applied to reduce
the balance of the Note. Except with respect to the increase of the daily
payment, the terms of the Advance and the Note shall remain in full force and
effect (including but not limited to the right of PowerUp to convert the Note
into shares of common stock of GRSO).

 

In the event of a failure to make any daily ACH payment as set forth above when
due, this agreement to cease any collection efforts and litigation with respect
to the Accounts shall be revoked and of no force or effect. Please confirm your
agreement to the foregoing by countersigning this letter and completing, signing
and returning the attached ACH form to my attention.

 

Thank you,     POWER UP LENDING GROUP, LTD.           Stephen Czarnik    



 



Accepted and Agreed:     GROW SOLUTIONS HOLDINGS, INC.   ONE LOVE GARDEN SUPPLY
LLC

  

By:     By:     Jeffrey Beverly, President     Jeffrey Beverly, President

 